       Case: 3:19-cv-00875-jdp Document #: 133 Filed: 03/26/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

TAIZHOU YUANDA INVESTMENT
GROUP CO., LTD., and TAIZHOU
YUANDA FURNITURE CO., LTD.

                      Plaintiffs,

       v.                                         Case No. 3:19-cv-00875

Z OUTDOOR LIVING, LLC, AFG, LLC,
AMG INTERNATIONAL, LLC, OUTDOOR
BRANDS INTERNATIONAL, LLC,

                      Defendants.

                                CERTIFICATE OF SERVICE

       I, Mark W. Hancock, hereby certify that I am employed by Godfrey & Kahn, S.C. and am

of such age and discretion as to be competent to serve papers.

       I hereby certify that on this date I caused a copy of the Plaintiffs’ Motion for Entry of

Default Judgment, Affidavits in Support of Motion for Entry of Default Judgment and proposed

Default Judgment to be filed electronically with the Clerk of the United States District Court for

the Western District of Wisconsin.

       I further certify that on this date I caused a copy of the Plaintiffs’ Motion for Entry of

Default Judgment, Affidavits in Support of Motion for Entry of Default Judgment, and proposed

Default Judgment to be placed in a postage-paid envelope addressed to the Defendants, at the

addresses stated below, which are the last known addresses of said Defendants, and deposited

said envelope in the United States mail.
       Case: 3:19-cv-00875-jdp Document #: 133 Filed: 03/26/21 Page 2 of 2




                             Z Outdoor Living, LLC
                             5976B Executive Drive
                             Fitchburg, WI 53719

                             AFG, LLC
                             5976B Executive Drive
                             Fitchburg, WI 53719

                             Outdoor Brands International, LLC
                             5976B Executive Drive
                             Fitchburg, WI 53719

                             AMG, LLC
                             5976B Executive Drive
                             Fitchburg, WI 53719


       I further certify that on this date, in accordance with discussions with the Court at the

March 23, 2021 status hearing, I caused courtesy copies of the Plaintiffs’ Motion for Entry of

Default Judgment, Affidavits in Support of Motion for Entry of Default Judgment and proposed

Default Judgment to be emailed to Mr. Don Corning, as Manager of the Defendant Limited

Liability Companies, at dcorning@zoutdoorliving.com, and to Mr. Kevin Palmersheim, as

individual counsel to Mr. Corning, at palmersheim@pdbusinesslaw.com.



       Dated this 26th day of March, 2021.


                                                    s/ Mark W. Hancock




                                               2
